Citation Nr: 0931363	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  08-31 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

1.  Whether, for purposes of VA improved pension,  VA counted 
the correct amount of medical expenses to reduce the 
Veteran's countable income for calendar year 2002, to include 
whether the Veteran's appeal was timely filed.  

2.  Whether, for purposes of VA improved pension,  VA counted 
the correct amount of medical expenses to reduce the 
Veteran's countable income for calendar year 2003.  

3.  Whether, for purposes of VA improved pension,  VA counted 
the correct amount of medical expenses to reduce the 
Veteran's countable income for calendar year 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1945 to 
August 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from three decisions of the Pension Maintenance 
Center (PMC) in St. Paul, Minnesota:  a September 2003 letter 
decision that disallowed some medical expenses that had been 
submitted by the Veteran for calendar year 2002; a 
November 2004 letter decision that determined that the 
countable income for calendar year 2003 had been properly 
calculated in the December 2002 letter to the Veteran from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii; and a July 2005 letter decision that 
disallowed some medical expenses that had been submitted in 
the Veteran's 2004 Eligibility Verification Report (EVR).   

In July 2009, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

In April 2009, after a statement of the case was issued in 
August 2008, but before the appeal was certified and the 
record transmitted to the Board in July 2009, the Veteran 
submitted additional evidence to the RO, which was associated 
with the Veteran's claims folder.  But since that evidence 
concerns the countable income for calendar year 2007, it is 
not relevant to the issues before the Board and thus will not 
be considered in this decision.  38 C.F.R. § 19.37(a) (no 
supplemental statement of the case must be issued with 
respect to additional evidence received by the RO before 
certification to the Board if it is not relevant to the issue 
or issues on appeal). 
Yet, since the claims folder does not show whether the RO is 
adjudicating the issue of the proper calculation of countable 
income for calendar year 2007, the Board refers the issue to 
the RO for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

A.  Manlincon issues for calendar years 2003 and 2004 

After the RO sent the Veteran a December 2002 letter as to 
his countable income for calendar year 2003, the Veteran 
apparently sent a Statement in Support of Claim (SSC) to the 
RO challenging that amount.  (No copy of that SSC is in the 
claims folder.)  Thereafter, the PMC sent the Veteran a 
November 2004 letter determining that the countable income 
calculations in the RO's December 2002 letter were correct.  
In September 2005, the Veteran filed a timely notice of 
disagreement with respect to that November 2004 letter.  But 
no statement of the case (SOC) has been issued with respect 
to the countable income for calendar year 2003.  In Manlincon 
v. West 12 Vet. App. 238, 240-241 (1999), the court held that 
when an appellant files a timely notice of disagreement and 
there is no issuance of an SOC, the Board should remand, 
rather than refer, the issue to the RO for the issuance of an 
SOC.  Accordingly, the issue of the correct amount of medical 
expenses to reduce the Veteran's countable income for 
calendar year 2003 will be remanded for the issuance of a 
statement of the case.  

Sometime before July 21, 2005, the Veteran apparently filed 
an Eligibility Verification Report (EVR) for calendar year 
2004.  (No copy of the EVR is in the claims folder, but it is 
mentioned in a July 2005 letter from the PMC.)  In July 2005, 
the PMC sent the Veteran a letter disallowing some of the 
medical expenses claimed on that EVR and adjusting the amount 
of the Veteran's countable income for calendar year 2004.  
Sometime before November 2005, the Veteran apparently filed a 
notice of disagreement with respect to that July 2005 letter 
decision by the PMC.  (No copy of that notice of disagreement 
is in the claims folder, but it is mentioned in a 
November 2005 letter from the PMC to the Veteran.)  But no 
statement of the case has been issued with respect to the 
countable income for calendar year 2004.  As noted above, 
when an appellant files a timely notice of disagreement and 
there is no issuance of an SOC, the Board should remand, 
rather than refer, the issue to the RO for the issuance of an 
SOC.  Manlincon, 12 Vet. App. at 240-241.  Accordingly, the 
issue of the correct amount of medical expenses to reduce the 
Veteran's countable income for calendar year 2004 will be 
remanded for the issuance of a statement of the case.  

B.  Jurisdictional issue for calendar year 2002 

In June 2002, the RO sent the Veteran a letter notifying him, 
among other things,  that the amount of his improved pension 
was being adjusted for calendar year 2002.  That letter 
included an explanation as to the Veteran's rights to appeal 
that decision.   Apparently, the Veteran communicated with 
the RO in March 2003 concerning the countable income for 
calendar year 2002.  (No copy of that communication is in the 
claims folder, but in the August 2008 statement of the case, 
under the adjudicative actions section, the document is 
listed as a claim.)  Thereafter, the PMC issued a 
September 2003 letter explaining in greater detail why the 
medical expenses for calendar year 2002 had been disallowed.  
In September 2005, the Veteran sent the RO a Statement in 
Support of Claim challenging, among other things, the 
disallowance of those 2002 medical expenses.  The PMC treated 
that September SSC as a notice of disagreement.  A statement 
of the case was issued in August 2008 with respect to the 
countable income for calendar year 2002.  The PMC indicated 
in the SOC that although the Veteran's appeal had been 
submitted more than one year after the September 2003 
decision had been issued, so that his appeal was not valid, 
the PMC was sending the explanation in the SOC so that the 
Veteran might better understand how VA calculates pension 
rates.  The Veteran thereafter filed a timely substantive 
appeal in October 2008.  

Since the March 2003 document from the Veteran concerning 
calendar year 2002 is not part of the claims folder, it is 
not possible for the Board to make a determination whether 
that document constituted a timely-filed notice of 
disagreement with respect to the June 2002 letter notifying 
the Veteran of adjustments to countable income for calendar 
year 2002.  As a result, a remand is necessary for the agency 
of original jurisdiction to determine whether the March 2003 
document constitutes a timely-filed notice of disagreement 
with respect to the RO's determination that the Veteran's 
countable income for calendar year 2002 was adjusted because 
some medical expenses had been disallowed.  

C.  Need for an organized, complete record 

The Board notes that the claims folder is missing many 
relevant documents with respect to all three issues.  As 
noted in the sections above, the following documents do not 
appear in the claims folder:  (1) a Statement in Support of 
Claim submitted by the Veteran after December 2002 but before 
November 2004 that addressed countable income for calendar 
year 2003; (2) an Eligibility Verification Report submitted 
by the Veteran for calendar year 2004; (3) a notice of 
disagreement filed by the Veteran with respect to calendar 
year 2004; and (4) a March 2003 document from the Veteran 
concerning the countable income for calendar year 2002.  No 
VA Forms 21-8416 (Request for Information Concerning Medical, 
Legal or Other Expenses) are in the claims folder with 
respect to calendar years 2002 and 2004.  It is not clear 
whether the Veteran filed EVRs for calendar years 2002 or 
2003.  

In addition, what evidence there is in the record is filed 
out of order, with pages of multi-page documents separated 
from one another.  The Board notes that many of the documents 
in the claims folder do not bear the original date-stamps, 
but instead, bear date stamp marks of May 8, 2006, 
October 31, 2006, or November 1, 2006, making it difficult to 
reconstruct the order in which procedural steps were taken.  
If the agency of original jurisdiction does not grant in full 
the relief the Veteran is seeking, making review of these 
issues by the Board necessary, the agency of original 
jurisdiction should ensure that the claims folder is 
organized in a logical manner and contains all the relevant 
documents necessary for conducting a meaningful review.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Make arrangements to associate with the 
claims folder, all documents relevant to 
determining the three issues, including, 
but not limited to:  (1) a Statement in 
Support of Claim submitted by the Veteran 
after December 2002 but before November 
2004 that addressed countable income for 
calendar year 2003; (2) an Eligibility 
Verification Report submitted by the 
Veteran for calendar year 2004; (3) a 
notice of disagreement filed by the 
Veteran with respect to calendar year 
2004; (4) a March 2003 document from the 
Veteran concerning the countable income 
for calendar year 2002; (5) the VA Forms 
21-8416 (Request for Information 
Concerning Medical, Legal or Other 
Expenses) filed by the Veteran with 
respect to calendar years 2002 and 2004; 
and (6) Eligibility Verification Reports 
for calendar years 2002 or 2003 (if they 
exist).  

2.   Issue a statement of the case 
concerning the Veteran's disagreement with 
the calculation of countable income for 
calendar years 2003 and 2004.  He should 
be informed that a timely substantive 
appeal must be filed to perfect his appeal 
as to this issue.    

3.  Determine whether the Veteran filed a 
timely appeal with respect to calendar 
year 2002.  In making that determination, 
consider whether the March 2003 document 
from the Veteran concerning the countable 
income for calendar year 2002 constitutes 
a timely-filed notice of disagreement.  

4.  If the Veteran's appeal with respect 
to calendar year 2002 was timely, 
readjudicate the claim.  If any sought 
benefit is denied, issue the Veteran and 
his representative a supplemental 
statement of the case.  After they have 
been given an opportunity to respond, the 
claims file should be returned to this 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



